DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 10/20/2022 has been received and considered. Claims 1-4 are cancelled. Claims 20-24 are new. Claims 5 and 7-24 are currently pending. Claims 5 and 20-24 are withdrawn from consideration as being elected by original presentation. Claims 7-19 are presented for examination.

Election/Restrictions
Newly submitted claims 20-24 and claim 5, amended to depend from claim 20, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I and II are distinct, each from the other.
I. Claims 7-19, drawn to calculating a measurement uncertainty of a measuring system, classified in class G06F 17, subclass 11 (the invention originally claimed).
II. Claims 5 and 20-24, drawn to designing/assessing a cost-effective measuring system, classified in class G06F 17, subclass 18.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, no determining or using the relevance of influencing variables of independent claim 16 are performed in Invention II. None of the steps of independent claim 20 are performed in Invention I.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 5 and 20-24, are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites the limitation "the determined one relevant influencing variable" in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. There is no "determined one relevant influencing variable" anteceding this limitation in the claim. 
Claim 15 recites the limitation "the particular transmission link" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There is no "particular identified transmission link" anteceding this limitation in the claim. 
As to claims 18 and 19, they are objected for the same deficiency.
Claim 18 recites the limitation "the particular identified transmission link" in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. There is no "particular identified transmission link" anteceding this limitation in the claim. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 16 recites an apparatus for determining the measurement uncertainty of a measuring system that uses transmission links having a cause-and-effect relationship to one another to form a measuring chain for detecting a physical measurement variable (machine = 2019 PEG Step 1 = yes), comprising: determining a relevance of identified transmission links influencing variables for the measuring system measurement uncertainty; and using the relevance for calculating the measuring system measurement uncertainty.
Step 2A, Prong One: Claim 16 is substantially drawn to mathematical concepts: determining a relevance and calculating measurement uncertainty. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. Claim 16 recites receive, retrieve, and transmit information from and to data memory. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. Claim 16 recites transmitting information via a communication unit. It is insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". Dzapo et al., "Portable wireless measuring system for monitoring motor shaft parameters", discloses "Microcontroller software takes care of the A/D conversion and data packaging schemes for RF transmission. The input signal is sampled at a constant rate in a 12-bit resolution and transmitted continuously using the asynchronous microcontroller serial port" (see page 902, col. 2, 4th paragraph). Dzapo et al., "Digital measuring system for monitoring motor shaft parameters on ships" (see PTO-892 Notice of Reference Cited dated 07/22/2022), discloses "Abstract... The receiver microprocessor-based unit processes the measured data and transmits the results to the monitoring human–machine interface over some commonly used industrial analog and digital communication protocols" (see page 3702). Ficco et al., "Uncertainty analysis of energy measurements in natural gas transmission networks" (see PTO-892 Notice of Reference Cited dated 07/22/2022), teaches "In… measuring plants… integrated measuring systems… are made up of: (i) a primary flow device… transmitters; (iii) a calorific value determining device… an energy conversion device… All these devices are normally interfaced by a secured communication system" (see page 60, col. 1, last paragraph). This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As to the limitations "for determining the measurement uncertainty of a measuring system", they amount to merely indicating a field of use or technological environment in which to apply a judicial exception. See MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application', and also MPEP 2106.05(h) “… vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power”).
As to the computer program product stored in the data memory, computer system that includes a data processor, data memory connected to the data processor, first input unit connected to the data memory and to the data processor, first output unit, first communication unit, and data interface connected to the first communication unit; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: '[0033]… computer system R may be a commercially available computer'. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation.
As to the additional elements of transmitting information; as discussed above, they are insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims 7-12, 14, 15, 18, and 19, Step 2A, Prong One: as the independent claim, these dependent claims are substantially drawn to mathematical and/or numerical concepts: determining a relevance and calculating measurement uncertainty, summing up and calculating, deemed equivalent if it matches, compare information, determine equivalents. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: Dependent claims 7-12, 14, 15, 18, and 19 recite "receive digital information data", "receiving information", "communicate information entered", "communicate input information", "receive digital information data", "stores digital information data", "variables… are stored", "call the network address of the… input unit", "access the data memory", "retrieve… variable(s)", "retrieve… information", "digital information data… are stored", and "communicate information". Receive and communicate information from and to data memory limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering and displaying have not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in dependent claims 7-12, 14, 15, 18, and 19, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As explained above, the "communication unit", "communication unit is a network", "input unit", "data processor", "data memory", and "computer program product" are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims 13, 17, Step 2A, Prong One: These dependent claims are substantially drawn to mathematical relationships, concepts, or calculations – mathematical concepts: determining. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: Dependent claims 13, 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in dependent claims 13, 17, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As explained above, the "computer program product" is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
 Accordingly, claims 7-19 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 7-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sommer et al, (Sommer hereinafter), "Systematic approach to the modelling of measurements for uncertainty evaluation" (see IDS dated 05/28/2020), taken in view of Kazuo Yoshihiro and Tadashi Endo, (Yoshihiro hereinafter), U.S. Pre–Grant publication 20080125982 (see IDS dated 10/01/2021).
As to claim 16, Sommer discloses … for determining a measurement uncertainty (see "for the evaluation of measurement uncertainty, an ‘inverse model’ is preferred that establishes the relationship between the measurand and all relevant quantities having impact on the measurement result… Usually this category of model is termed ‘model equation’… or ‘model for the evaluation of measurement uncertainty’" in page S203, 2nd paragraph) of a measuring system (see "modelling of complex measuring systems" in page S201, 1st paragraph) that uses a plurality of transmission links in which directly adjacent transmission links have a cause-and-effect relationship to one another to form a measuring chain for detecting a physical measurement variable (see "transmission links" as "series of non-reactive functional elements (or a sequence of operational steps)", "3.2. (Linear) measuring chain. The measuring chain constitutes the path of the measurement signal from cause to effect. Thereby, the measuring system or the measurement process is considered as a series of non-reactive functional elements (or a sequence of operational steps) to carry out the measurement" in page S203, col. 1)… receive information identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2))… influencing variables of the identified transmission links… determining a relevance of the influencing variables of the identified transmission links for the measurement uncertainty of the measuring system (see "Incorporating all imperfections, effects of incomplete knowledge about quantities and influences that may perturb the fictitious ideal measurement. Establishing… the cause-and-effect relationship for the real (perturbed) measurement" in page S204, section 4.2, step (3))… using the relevance of the influencing variables for calculating the measurement uncertainty of the measuring system (see "Reversing the mathematical cause-and-effect relationship with a view to explicitly deriving the model equation" in page S204, section 4.2, step (5); "Step (5) of the modelling procedure •Model equation/model for the evaluation of the measurement uncertainty: from the cause-and-effect relationship for the real measurement (see equation (4.1)), the following model equation is obtained" in page S205, last paragraph). 
While Sommer discloses calculating the measurement uncertainty of the measuring system, Sommer fails to disclose an apparatus… the apparatus comprising: a computer system that includes a data processor, a data memory connected to the data processor, a first input unit connected to the data memory and to the data processor, a first output unit connected to the data memory and to the data processor; a first communication unit connected to the data processor, the data memory, the first input unit and the first output unit; a data interface connected to the first communication unit; and a computer program product stored in the data memory; wherein the computer program product is configured to receive information… wherein the computer program product is configured to retrieve… from the data memory… wherein the computer program product is configured for… calculating the measurement uncertainty of the measuring system.
Yoshihiro discloses an apparatus… the apparatus comprising: a computer system that includes a data processor, a data memory connected to the data processor, a first input unit connected to the data memory and to the data processor, a first output unit connected to the data memory and to the data processor (see "[0063] The software application is preferably executed in a computer system. It can also be run on any equipment with central processor, memory, display device and input device connected and combined"); a first communication unit connected to the data processor, the data memory, the first input unit and the first output unit; a data interface connected to the first communication unit; and a computer program product stored in the data memory; wherein the computer program product is configured to receive information… wherein the computer program product is configured to retrieve… from the data memory (see "[0048]… measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"); wherein the computer program product is configured for (see "[0018]… computer program product, such as a storage medium, containing the above computer program")… (see "[0086]… invention provides the mathematical formula for uncertainty evaluation which includes possible sources of uncertainty as follows…").
Sommer and Yoshihiro are analogous art because they are related to measurement uncertainties of measuring systems.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Yoshihiro with Sommer, because Yoshihiro points out that his "[0031]… invention is based on the finding that the evaluation of uncertainty can be made highly accurate by carrying out calculations of uncertainty values based on a user-selected mathematical model which not only takes into consideration sources of uncertainty associated with the measurements carried out on the device under test… but also incorporates modification functions from a user based on the user's metrological experience", and as a result, Yoshihiro reports that "[0032]… measuring equipment… controlled to perform measurement by least factors of uncertainties based on empirical metrological experience" and "[0032]… thus… provides… precise measurement of specific measurand… with an idea of measurement by least level of uncertainty".
As to claim 7, while Sommer discloses … for identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2))… Yoshihiro discloses wherein computer program product is configured to receive digital information data… wherein the computer program product is configured for receiving transmission links of the measuring chain via the input unit; and wherein the communication unit is configured to communicate information entered at the input unit as digital information data to the data processor (see "[0048]… measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"). 
As to claim 8, while Sommer discloses … for identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2))… Yoshihiro discloses a second input unit, and a second communication unit connected to the second input unit; wherein the first communication unit is a network; wherein the second input unit is connected to the first communication unit; wherein the first input unit is configured for receiving information… wherein the first input unit is configured to call a network address of the second input unit via the first communication unit and communicates input information as digital information data to the second input unit; and wherein the second communication unit is configured to communicate digital information to the data processor (see "[0048]… measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"). 
As to claim 9, while Sommer discloses … for identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2))... Yoshihiro discloses wherein computer program is configured to receive digital information data (see "[0073] Control device 14 is a controlling part, e.g. CPU of a computer, to control and communicate between the measurement equipment system 110, input device 12, evaluation device 16, record device 18 and display device 20. The execution of the software for uncertainty evaluation is controlled by control device")… wherein the computer system includes a second input unit and a second communication unit (see "[0063] The software application is preferably executed in a computer system. It can also be run on any equipment with central processor, memory, display device and input device connected and combined") wherein the first communication unit is a network; wherein each of the first input unit and the second input unit is connected to the first communication unit; wherein the transmission links include an information carrier that stores digital information data of the transmission links; wherein the information carrier is connected to the first communication unit via the first input unit, which has a network address; wherein the computer program product is configured to call the network address of the first input unit in the network; wherein the information carrier is configured to communicate digital information data to the network address of the first input unit; and wherein the second communication unit is configured to communicate digital information communicated to the second input unit to the data processor (see "[0048]… measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"). 
As to claim 10, Yoshihiro discloses wherein predetermined influencing variables of transmission links are stored in the data memory; wherein the computer program product is configured to access the data memory storing the predetermined influencing variables of transmission links (see "[0038]… a database may contain information about the sources of uncertainty for one or for several types of measuring equipment"). 
As to claim 11, while Sommer discloses determine for each identified transmission link at least one relevant influencing variable attributed to the identified transmission link (see "For the purpose of mathematically expressing the relationship between the measurand, the indication and the relevant influence quantities, the cause-and-effect approach has been proved to be very useful. Figure 2 illustrates this approach with the example of a temperature measurement: the indication" in page S202, last paragraph); Yoshihiro discloses wherein the computer program product is configured to retrieve the determined one relevant influencing variable from the data memory (see "[0048]… measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"). 
As to claim 12, while Sommer discloses … calculate the measurement uncertainty of the measuring system by summing up the squares of the measurement uncertainty contributions and calculating a square root of the sum (see "7. Considering correlation in modelling. 7.1. Sources of correlation. As formally discussed in equation (2.11), the covariance of two input quantities divided by the square roots of their variances is termed the correlation coefficient" in page S207, last paragraph); Yoshihiro discloses … wherein for a plurality of predetermined influencing variables of transmission links, best influence estimates and measurement uncertainty contributions associated with the best influence estimates are stored in the data memory (see "[0038]… a database may contain information about the sources of uncertainty for one or for several types of measuring equipment"); wherein the computer program product is configured to retrieve for each determined influencing variable a measurement uncertainty contribution associated with the best influence estimate of the determined influencing variable from the data memory (see "[0048]… measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"); and wherein the computer program product (see "[0018]… computer program product, such as a storage medium, containing the above computer program")…
As to claim 13, Yoshihiro discloses wherein the computer program product is configured to determine at least one identified transmission link that has an important measurement uncertainty contribution that is smaller than at least one of the other measurement uncertainty contributions (see "[0033] In the mathematical model, the measurand, i.e. the quantity to be evaluated in a DUT, is expressed as a function of at least two variables, namely, a physically observable quantity which is typically associated with one or more sources of uncertainty, and the reference value of a standard device… The mathematical model thus provides a relationship between a measurand, and the sources of uncertainty associated with the measurement, thereby allowing a user to identify factors which contributing significantly to uncertainty"). 
As to claim 14, while Sommer discloses … essential characteristics selected from the following essential characteristics: (see "Description of the measurement/calibration: a non-automatic scale is to be calibrated by means of a standard weight. This is carried out under prescribed conditions by direct measurement and comparison of the indication with the value of the standard given in a calibration certificate" in page S204, col. 2, section Step (1) of the modelling procedure) sensitivity (see "sensitivity coefficients" in page S201, col. 2, 3rd–5th paragraphs and in page S205, last paragraph, section Step (5) of the modelling procedure) and measuring accuracy (see "instrumental error" in page S202, last paragraph)deemed equivalent if it matches with a particular identified transmission link in having essential characteristics… and if it differs from the particular transmission link in only at one measurement uncertainty contribution; and wherein the computer program product is configured to compare digital information of the particular transmission link with digital information of replacement transmission links stored in the data memory (see "stored in the data memory" as "compiled in a database", "[0036]… sources of uncertainty associated with… measurements may be selected randomly or preferably, based on empirical metrological knowledge about the factors in the measurement environment which deviate from the ideal, or imperfections in the measuring equipment. Empirical knowledge may be possessed by a human operator having experience in metrology. Alternatively, knowledge concerning the possible sources of uncertainty may be compiled in a database and experimental data from numerous experiments can be compiled and analysed statistically to determine which sources of uncertainty are significant i.e. contributes error beyond a threshold level (and thus need to be taken into consideration) for a given experimental setup. To automate the selection process, a computer program may be implemented to automatically select appropriate sources of error, in particular those that contribute significant error for a user-specified set of experimental conditions"). 
As to claim 15, Yoshihiro discloses wherein the computer program product is configured to determine that a replacement transmission link is equivalent to the particular transmission link; and wherein the computer program product is configured to retrieve digital information of the replacement transmission link from the data memory (see "stored in the data memory" as "compiled in a database", "[0036]… sources of uncertainty associated with… measurements may be selected randomly or preferably, based on empirical metrological knowledge about the factors in the measurement environment which deviate from the ideal, or imperfections in the measuring equipment. Empirical knowledge may be possessed by a human operator having experience in metrology. Alternatively, knowledge concerning the possible sources of uncertainty may be compiled in a database and experimental data from numerous experiments can be compiled and analysed statistically to determine which sources of uncertainty are significant i.e. contributes error beyond a threshold level (and thus need to be taken into consideration) for a given experimental setup. To automate the selection process, a computer program may be implemented to automatically select appropriate sources of error, in particular those that contribute significant error for a user-specified set of experimental conditions"). 
As to claim 17, Yoshihiro discloses wherein the computer program product is configured to determine at least one identified transmission link that has an important measurement uncertainty contribution that is higher than at least one of the other measurement uncertainty contributions (see "[0033] In the mathematical model, the measurand, i.e. the quantity to be evaluated in a DUT, is expressed as a function of at least two variables, namely, a physically observable quantity which is typically associated with one or more sources of uncertainty, and the reference value of a standard device… The mathematical model thus provides a relationship between a measurand, and the sources of uncertainty associated with the measurement, thereby allowing a user to identify factors which contributing significantly to uncertainty"). 
As to claim 18, while Sommer discloses … one of the following essential characteristics: (see "Description of the measurement/calibration: a non-automatic scale is to be calibrated by means of a standard weight. This is carried out under prescribed conditions by direct measurement and comparison of the indication with the value of the standard given in a calibration certificate" in page S204, col. 2, section Step (1) of the modelling procedure) sensitivity (see "sensitivity coefficients" in page S201, col. 2, 3rd–5th paragraphs and in page S205, last paragraph, section Step (5) of the modelling procedure) and measuring accuracy (see "instrumental error" in page S202, last paragraph); Yoshihiro discloses wherein digital information data of replacement transmission links are stored in the data memory, wherein the computer program product is configured so that a replacement transmission link is deemed equivalent if it matches with the particular identified transmission link in… essential characteristics… and if it differs from the particular transmission link in only one measurement uncertainty contribution; and wherein the computer program product is configured to compare digital information of the particular transmission link with digital information of replacement transmission links stored in the data memory (see "stored in the data memory" as "compiled in a database", "[0036]… sources of uncertainty associated with… measurements may be selected randomly or preferably, based on empirical metrological knowledge about the factors in the measurement environment which deviate from the ideal, or imperfections in the measuring equipment. Empirical knowledge may be possessed by a human operator having experience in metrology. Alternatively, knowledge concerning the possible sources of uncertainty may be compiled in a database and experimental data from numerous experiments can be compiled and analysed statistically to determine which sources of uncertainty are significant i.e. contributes error beyond a threshold level (and thus need to be taken into consideration) for a given experimental setup. To automate the selection process, a computer program may be implemented to automatically select appropriate sources of error, in particular those that contribute significant error for a user-specified set of experimental conditions"). 
As to claim 19, Yoshihiro discloses wherein the computer program product is configured to determine that a replacement transmission link is equivalent to the particular transmission link; and wherein the computer program product is configured to retrieve digital information of the determined replacement transmission link from the data memory (see "stored in the data memory" as "compiled in a database", "[0036]… sources of uncertainty associated with… measurements may be selected randomly or preferably, based on empirical metrological knowledge about the factors in the measurement environment which deviate from the ideal, or imperfections in the measuring equipment. Empirical knowledge may be possessed by a human operator having experience in metrology. Alternatively, knowledge concerning the possible sources of uncertainty may be compiled in a database and experimental data from numerous experiments can be compiled and analysed statistically to determine which sources of uncertainty are significant i.e. contributes error beyond a threshold level (and thus need to be taken into consideration) for a given experimental setup. To automate the selection process, a computer program may be implemented to automatically select appropriate sources of error, in particular those that contribute significant error for a user-specified set of experimental conditions"). 

Response to Arguments
Regarding the drawing objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the listing of references in the specification, none of these references was submitted in any IDS.
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the rejections under 112, the amendment corrected some deficiencies, and those objections are withdrawn.
Regarding the rejections under 101, Applicant’s arguments with respect to the new independent claim have been fully considered, but they are not persuasive. Claim rejections remain. Applicant argues, (see page 14, 1st – 2nd paragraphs):
‘… Applicant points out that but for applicant's disclosure of the method described in claim 20, heretofore there hasn't been any abstract idea capable of being put into practice. Accordingly, applicant respectfully submits that claim 20 describes significantly more than an abstract idea and therefore does not withdraw any nonstatutory subject matter from the public domain’

Examiner's response: Applicant's argument is not persuasive, because 1) Newly submitted claims 20-24 and claim 5 amended to depend from claim 20 are directed to an invention that is independent or distinct from the invention originally claimed. See Election/Restrictions set forth above: no determining or using the relevance of influencing variables of independent claim 16 are performed in Invention II. None of the steps of independent claim 20 are performed in Invention I. 2) Claims 7-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention does not realize any improvements to the functioning of a computer itself or any other technology or technical field. Examiner notes that Applicant's generic statements about the claimed invention ('… heretofore there hasn't been any abstract idea capable of being put into practice… significantly more than an abstract idea and therefore does not withdraw any nonstatutory subject matter from the public domain') lack any mappings to the Specification. No support is pointed out.
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments with respect to the new independent claim have been fully considered, but they are not persuasive. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. In any case, newly submitted claims 20-24 and claim 5 amended to depend from claim 20 are directed to an invention that is independent or distinct from the invention originally claimed. See Election/Restrictions set forth above: no determining or using the relevance of influencing variables of independent claim 16 are performed in Invention II. None of the steps of independent claim 20 are performed in Invention I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		10/28/2022Primary Examiner, Art Unit 2146